Citation Nr: 0946844	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1978 to April 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claim, the Veteran testified at a 
videoconference hearing in June 2009 before the undersigned 
Veterans Law Judge of the Board.  

Because the claim requires further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).


REMAND

The Veteran acknowledges he had a heart murmur prior to 
entering the military, noting, however, that he first learned 
of it during his induction examination.  Still, he believes 
the condition worsened during his service from 1978 to 1981, 
ultimately leading to heart surgery in 2005, so should be 
service connected on the basis of aggravation of a pre-
existing condition.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).  Cardiovascular-renal disease 
will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).

There is no disputing the Veteran has a heart condition, the 
first and perhaps most fundamental requirement for this claim 
(proof he has the condition alleged).  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this 
proof of this current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  His private treatment 
records confirm he was diagnosed with a heart murmur by Dr. 
B.A. in April 2005 and aortic valve stenosis by Dr. W.L. that 
same month.  Shortly thereafter, he had surgery for an aortic 
valve replacement with implantation of a 21mm St. Jude 
mechanical aortic valve.

Thus, resolution of this appeal turns on whether this current 
heart condition is attributable to the Veteran's military 
service or, instead, the result of other unrelated factors.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a 
disease incurred or aggravated in service).  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Intrinsic to this determination is whether the Veteran had a 
pre-existing heart disorder, including the heart murmur 
mentioned.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b) (2009), the term "noted" denotes only 
such conditions that are recorded in examination reports.  
The existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
See also Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or 
may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service); Crowe v. 
Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is 
needed to establish the presence of a pre-existing 
condition); and LeShore v. Brown, 8 Vet. App. 406 (1995) (the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

But this presumption of soundness attaches only where there 
has been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
If a pre-existing disability is noted upon entry into 
service, he cannot bring a claim for service connection for 
that disability, but he may bring a claim for service-
connected aggravation of that disability.  In that case, § 
1153 applies and the burden falls on him - not VA, to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  That is to say, in this circumstance VA is 
not required to show by clear and unmistakable evidence both 
that the disability in question existed prior to service and 
was not aggravated by service to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 
2003).

Moreover, according to 38 C.F.R. § 3.303(c), there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established no additional or confirmatory evidence 
is necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that 
mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran somehow manages to show a chronic worsening of 
the condition during his service would the presumption of 
aggravation apply and, in turn, require VA to then show by 
clear and unmistakable evidence that the worsening was not 
beyond the condition's natural progression.  


The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

There were indications even during the Veteran's military 
induction examination that he had "bad health" and a 
history of heart trouble; indeed, there was a diagnosis of 
"multiple problems."  And while this, alone, is arguably 
too vague a description to conclude the Veteran had any 
particular pre-existing heart disorder, the entrance examiner 
further observed a heart abnormality during the objective 
clinical portion of that evaluation, including concerning its 
thrust, size, rhythm, and sounds (so a murmur).  Therefore, 
the Veteran is not entitled to the presumption of soundness 
at the start of his service.  That is to say, there is clear 
and unmistakable evidence supporting this conclusion of a 
pre-existing heart disorder due to the express notations of 
this in the report of his military induction examination.  
See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  And since this 
disorder was noted at entrance, it is his evidentiary burden 
- not VA's, to show a permanent (not temporary or 
intermittent flare-up) worsening of this pre-existing heart 
disorder during service beyond its natural progression.  In 
other words, he may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096; 
VAOPGCPREC 3-2003.

But a VA medical examination and opinion are needed to assist 
in making this important determination.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AMC/RO also needs to send the Veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter is needed to advise him of the downstream 
disability rating and effective date elements of his claim.



Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.  Send the Veteran a VCAA notice letter 
complying with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him of 
the downstream disability rating and effective 
date elements of his claim.

2.  Schedule the Veteran for a VA compensation 
examination for a medical nexus opinion 
concerning the nature and etiology of his 
current heart disorder (the murmur, aortic 
valve stenosis and any other disorder 
diagnosed).

The examination should include any diagnostic 
testing or evaluation deemed necessary.  And 
the claims file, including a complete copy of 
this remand, must be made available for review 
of his pertinent medical and other history - 
including, in particular, the report of the 
military induction examination and other 
service treatment records.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
provide an opinion responding to the following 
questions:

(A)  Did the Veteran's pre-existing heart 
disorder chronically, i.e., permanently, 
increase in severity during his military 
service from April 1978 to April 1981?

(B)  If there was a permanent increase in 
severity of his heart disorder during 
service, was this increase above and 
beyond the natural progression of the 
pre-existing disability?

The examiner should discuss the rationale of 
the opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  

3.  Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


